Title: To Thomas Jefferson from Thomas Attwood Digges, 20 February 1807
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Warburton nr. Piscaty Feb. [20]th 1807
                        
                        A long confinement to my chamber (with a Rhumatic and Pluracy complaint) will I hope plead my excuse for
                            troubling You to read a letter in lieu of giving an ansr. by personal enquiry.
                        I have a very favourable opportunity & mean shortly to send a relative of mine (a Lad of abot 15 yrs.
                            old) to Spain.—there to fix him for 6 or 8 yrs. in order to attain the Language and merchantile
                            advantages of that Country.—If my old acquaintance Mr. Young is still at Madrid, & likely to
                            remain there a little longer, my wishes thereby would be half accomplishd: for I have known him ever since his being put
                            on shore in England, a state prisoner with Mr. Laurens, to whom He
                            was private secretary; and he owes to me the good luck of getting hastily from England to Dr Franklyn at Paris instead of
                            being put to prison with some hundred American Prisoners then under my care.   I ever knew Mr Young a valuable, prudent &
                            firm Republican, and it gave me great pleasure when You kindly reinstated Him to his post at Madrid some year or two past.
                        All I want to know if he is yet in Spain under Your employ and likely to be there a little longer?
                        My boy passing will drop this, & call to know if any ansr. I am quite in a nook here, and by some ill
                            luck of the Postrider I have not seen a paper since that of the 6th, so that I have only to hope all is going on well to the westward, that the neck of the Conspiracy is broken, and that the perpetrators may meet
                            their just reward.   With the best wishes for Your long preservation & personal happiness I remain with 
                  Sincere regard
                            & esteem Dr Sir yr. ob Hle. Sert
                        
                            Thos Digges
                            
                        
                        
                            PS Accustomd as I have been to ask & recieve favours from You I am sure I too bold by step from one to
                                another.   The solicitation I made to You by letter to Monticello to assist me with the Postmaster Genl. “to get the
                                Alexadria postmastership given, when vacant, to my nephew Jno. Fitzgerald” is likely to be tested in a very few days
                                by the death of Mr. Washn Craik—for I learn from his Phisician & friends he is nearly exhausted. Dr. Logan with
                                his usual goodness, personally assisted my nephews solicitation with Mr. Granger about a month back; who told the
                                Doctor that my Nephews recommendations stood very high, and altho there were many applicants, one
                                    other stood so equally well recommended & that he was so undecided, that he meant to submit the nomination
                                to The President, after shewing the pretensions of each applicant. 
                     If fate decides it in his favr. I am very
                                confidant the office will be faithfully & well attended to.
                        
                    